Case 1:19-mj-OOO42-.]CG Document 1 Filed 03/26/19 Page 1 of 5

no 91 (Rgv_ linn criminal compmm

 

H`OUWERN DlSTRlC`¢` MiBSi$$lPP|

UNITED STATES DISTRICT COUR s i i. a n
f°"he MAR 26 2019

Southem Distriet of Mississippi

 

 

 

.W=».»i»

 

 

 

 

United States of Aiuerica ) BY___-- DEPUTY
v. ) .

Vinh Nguyen, Charles l-laneock and ) ease NO` l ' 'q m`\ 421 _\)Cé?
Matthew Stevens §
)
)

qu`endanf[s}
CRIMINAL COMPLAINT

I, tile complainant in this case, State that the following is true to the best of my knowledge and belief.
()11 or about the date(s) of March 25, 2019 in the county of Hal'\’iSOn ill the
Southern District of NlS, Southern L`Jivision , the defendant(§) violated:

 

 

Code Secfion O_F`ense Descripiion
21 U.S.C_ § 846 and Conepiracy to Possess with intent to Distribute a Contro||ed Substance, to
21 U.S.C. § 841(b)(1)(B) wit, 100 kilograms or more of a mixture or substance containing a detectable

amount of marijuana a schedule l controlled substance

This criminal complaint is based on these facts:

See affidavit attached hereto and incorporated herein by reference

il Continued on the attached sheet

  

7 Complai nr's signature

    
 
   

Pi'iizted name and title

Swom to before me and signed in my presence

Dme; 51 3'(€ l BOlq /l

J dgé.(signamre
City and state'_ 04 |,I l'FU}Y+‘ ,MS
l '\. l ' '

 

  
  
 

.S. Megietrate Judge
7 Pr'inred name and rifle

 

Case 1:19-mj-OOO42-.]CG Document 1 Filed 03/26/19 Page 2 of 5

AFFIDAVIT

S’l`ATE OF MISSISSIPPI
COUNTY OF HARRISON

l, Holly Krantz, being first duly sworn, hereby depose and say that:

l. Affiant, Holly Krantz, is a Special Agent (SA) With Department of Homeland Security,
Horneland Security investigations (H-Sl), for approximately ten (lO) years and is a
graduate of the Federal LaW Enforcement Training Center. SA Krantz also has
approximately ten (l O) years of experience as a law enforcement officer With the state of
l\/lississippi Working With Picayune Police Department, Gulfport Police Department, and
Pearl River Basin Narcotic Task Force. SA Krantz is also a previous graduate of the
Southern Regional Public Safety lnstitute in Long Beach, l\/lississippi certifying as a state
of Mississippi law enforcement officer. SA Krantz is a graduate of The University of
Southern Mississippi With a Bachelor of Arts degree majoring in criminal justicel SA
Krantz has received training in narcotic investigations and has previously Worl<ed
numerous narcotic investigations involving the apprehension of drug violators. SA
Krantz is currently assigned to the Gulfpori Drug Enforcement Administration
(DEA)/l-ligh lntensity Drug Trafficl<ing Area (HlDTA) Task Force.

2. On March 25, 2019, HSl and DEA agents Were conducting surveillance relating to hotel,
motel, and parcel interdictions in Harrison County, l\/lississippi. Agents, acting on a tip,
had previously obtained a canine sniff on a U~Pacl< shipping pod at a shipping freight
company on Shriner’s Blvd., in Biloxi, l\/[ississippi. The canine positively alerted to a
pod in the yard. At approximately 1037 hours, SA Krantz and SA l`odd Key observed a

Louisiana~plated White Honda Accord, occupied by two White males later identified as

Case 1:19-mj-OOO42-.]CG Document 1 Filed 03/26/19 Page 3 of 5

CHARLES HANCOCK and MATTHEW STEVENS, enter the shipping freight company
yard Agents also observed a U-Haul truckJ occupied by an Asian male later identified as
VlNH NGUYEN, enter the business and park directly behind CHARLES HANCOCK
and MATTHEW STEVENS just outside the shipping Warehouse gate

. VINH NGUYEN vvas observed exiting the U-Haul and entering the shipping Warehouse
for Several minutes VlNH NGUYEN then exited the Warehouse, entered the U-Haul and
backed it up to a U-Pack container in the shipping yard that had been subject to the
Canine Sniff. CHARLES HANCOCK and MATTHEW STEVENS Were observed exiting
the Honda Accord outside the shipping yard, at Which time they Walked into the shipping
yard to the U-Pack container and U-Haul driven by VlNH NGUYEN. The U~Pack
container vvas opened, and VINH NGUYEN, CHARLES HANCOCK, and MATTHEW
STEVENS were observed off-loading cardboard boxes from the U-Pack container into
the U-Haul truck.

. VINH NGUYEN departed the shipping facility driving the U-Haul, While l\/IATTHEW
STEVENS and CHARLES HANCOCK departed the shipping facility in the Honda
Accord. Both vehicles Were observed driving westbound on lnterstate 10 in Harrison
County, l\/lississippi.

. Harrison County Sheriff s Deputy Chris Sexton conducted a traffic stop on the Honda
Accord occupied by driver CHARLES HANCOCK and passenger MATTHEW
STEVENS on lnterstate l() Westbound near mile marker 37. Written consent Was given
by MATTHEW STEVENS to search the vehicle. During the search, a fannie pack Was
discovered in the back seat containing a green leafy substance believed to be marijuana,

along with a key chain With a U-Haul key. MATTHEW STEVENS vvas issued a citation

Case 1:19-mj-OOO42-.]CG Document 1 Filed 03/26/19 Page 4 of 5

for careless driving. Both occupants denied knowledge of the U-l~laul they were traveling
with. While officers were Speal<;ing with CliARLES HANCOCK and MATTHEW
STEVENS, MATTHEW S]`EVENS deleted and reset his cellphone.

Harrison County Deputy Jerry Thomley conducted a traffic stop on the U-l-laul driven by
VINH NGUYEN on interstate 10 westbound near mile marker 36. VINH NGUYEN was
issued a citation for careless driving VlNH NGUYEN initially denied knowledge of the
Honda Accord, but later stated his friends were following him to assist with moving
VlNH NGUYEN refused consent to search the U-Haul, which was locked with a pad
lock, to which VINH NGUYEN stated he had forgotten the key at home A Harrison
County K9 gave a positive alert on the U-Haul.

Agents were able to access the U-Haul with the key located in the Honda Accord. Upon
entry of the U-Haul, agents located sixty-seven (67) cardboard boxes containing various
forms of marijuana Upon weighing each item and bagging as evidence the following
items and weights were obtained: marijuana vape cartridges approximately 481
kilograms, marijuana cookie cigars approximately l'75.6 kilograms, medical cannabis
gumrny candy approximately 42.4 kilograms, marijuana wax approximately 3.2
kilograms, and marijuana approximately 220.6 kilograms

T he U-Haul was rented at a storage facility on Tucker Road in Biloxi, Mississippi. The
employee of the storage facility stated three male individuals came in on the morning of
l\/larch 25, 2019 and rented the U~Haul at l0:20 a.m. The employee further stated there
was video surveillance of the three individuals renting the U-Haul. The U-Haul was

rented in the name VlNl-l NGUYEN.

Case 1:19-mj-OOO42-.]CG Document 1 Filed 03/26/19 Page 5 of 5

9. Based on the aforementioned facts and circumstances, your affiant believes there is
probable cause to believe that Vinh NGUYEN, Charles HANCOCK, and Matthew
S'I`EVENS have violated Section 846, Title 2 l, United States Code, conspiracy to possess

with intent to distribute 100 kilograms or more of marijuana

     
 

at

. f it -'
Holly Kran@$pecial Agent
Department of Horneland Security
Homeland Security Investigations

uzrj/o srw;s MAoisrRArE JUDGE

Sworn and subscribed to me this §§ day of March, 2019.

